Name: Commission Regulation (EEC) No 1882/92 of 8 July 1992 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: agricultural policy;  consumption;  technology and technical regulations;  processed agricultural produce
 Date Published: nan

 No L 189/279 . 7. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1882/92 of 8 July 1992 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 356/92 (2), and in parti ­ cular Article 11 (8) thereof, Whereas Article 14 of Commission Regulation (EEC) No 2677/85 (3), as last amended by Regulation (EEC) No 1008/92 (4), set denaturing rules for by-products of olive oil refining ; whereas, however, replacement of the existing text of Article 14 was applicable only from 1 July 1992 in order to permit discharge of contracts in progress at that time ; Whereas in order to facilitate application of the denatu ­ ring rules the list of substances that can be used for dena ­ turing and the rules on their actual use should be modi ­ fied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 14 ( 1 ) of Regulation (EEC) No 2677/85 is hereby replaced by the following : ' 1 . For the purpose of checking that the condition referred to in Article 4 ( 1 ) of Regulation (EEC) No 3089/78 has been met, any by-product of the refi ­ ning of olive oil or olive-residue oil produced in the Community must be mixed, prior to leaving the refi ­ nery, with one of the following products in the minimum percentages indicated below :  acid soya oil from refining : 20 %,  acid rapeseed oil from refining : 30 %,  acid rapeseed oil from refining with an erucic acid content of at least 25 % of the triglyceride fatty acids, to give an erucic acid level in the mixture of 2,5 %,  acid linseed oil from refining : 5 % .' Article 2 This Regulation shall enter into force on the third day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 39, 15. 2. 1992, p. 1 . 0 OJ No L 254, 25. 9 . 1985, p. 5. 4) OJ No L 106, 24. 4. 1992, p. 12.